 1                          IN THE UNITED STATES DISTRICT COURT
 2                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 3
 4   ROBERT EARLE NOBLE,                           )
 5                                                 )       C.A. No. 18-006 Erie
 6                          Plaintiff              )
 7                                                 )
 8                  V.                             )       United States Magistrate Judge
 9                                                 )       Richard A. Lanzillo
10   THE CITY OF ERIE, ET AL,                      )
11                                                 )
12                          Defendants.            )
13
14
15                             MEMORANDUM OPINION AND ORDER
16
17   I.     Introduction
18          Presently before the Court is Defendants' Motion to Dismiss. ECF No. 18. Plaintiff has

19   also filed a memorandum in opposition. ECF No. 21. For the reasons that follow, this matter

20   will be ST AYEO pending resolution of the Plaintiffs criminal prosecution in this Court.

21   II.    Relevant Procedural History

22          Plaintiff Robert Earl Noble (Plaintiff or Noble) was initially charged in state court, but

23   those charges were nolle prossed and the United States assumed jurisdiction and initiated

24   prosecution. See, e.g., United States v. Jones, 503 Fed. Appx. 174, 176 (3d Cir. 2012). See also

25   ECF No. 4, at 5, ,r19. Noble was indicted by a federal grand jury sitting in this District with one

26   count of unlawful possession with intent to distribute twenty-eight (28) grams or more of crack

27   cocaine, a violation of21 U.S.C. §§ 841(a)(l) and 841(b)(l)(B)(iii). ECF No. 1. He pleaded not

28   guilty and is currently incarcerated in the Erie County Prison awaiting trial at case number No.

29   1: 17-cr-00005. See also ECF No. 16. With his criminal trial currently pending, Noble filed a

30   prose civil rights complaint pursuant to 42 U.S.C. § 1983, raising various challenges to his arrest




                                                       1
31   by state authorities. 1 Defendants the City of Erie and various officials of its police department

32   ("City" or "Defendants", unless individually identified) filed a motion to dismiss, a brief in

33   support of that motion, and other supporting materials on April 11, 2018. 2 ECF No. 18, ECF No.

34   19. Noble responded in opposition to the City's motion on April 25, 2018. ECF No. 21, ECF

35   No. 22. This case was transferred to the docket of United States District Judge Susan Paradise

36   Baxter on September 18, 2018 and referred to the undersigned on September 27, 2018. ECF No.

37   34, ECF No. 35.

38   III.     The Complaint

39            Noble's federal indictment resulted from the execution of a search warrant at his

40   residence that produced the amount of crack cocaine at issue. The factual background of the

41   search has been previously reported and the Court takes judicial notice of the findings of this

42   Court in that matter. United States v. Noble, 2018 WL 4501075 at *1 (W.D. Pa. 2018). See also

43   Jackson v. Davis, 2014 WL 3420462 at *1 n.l (W.D. Pa. 2014) (taking judicial notice of

44   developments and relevant rulings in plaintiffs state criminal proceedings). The warrant

45   authorizing the search of Noble's residence was supported by an affidavit from Defendant Triana

46   describing two controlled purchases of cocaine that occurred between a confidential informant

47   ("Cl") and Noble within the previous two weeks. Id. Before each purchase took place, the CI

48   was searched and no money or contraband was detected. Id. Then, the CI was provided an

49   amount of marked money to make the purchase with. Id. Police officers were able to observe



     1
      Noble initiated his civil rights action with the filing of a Motion for Leave to Proceed in fonna pauperis on January
     8, 2018. ECF No. I. This motion was granted on January 11, 2018 and his complaint was docketed on January 12,
     2018. ECF No. 3, ECF No. 4.

     2
      In addition to the City of Erie, Noble named Chief of Police Donald Dacus, Lt. Michael Nolan, Det. Jason Triana,
     Det. Steve DeLuca, and Det. Michael Chodubski as Defendants, suing them in both their official and individual
     capacities. Dacus is no longer chief of police and Nolan has been promoted to Deputy Chief. See
     www.cric.pa. us/po lice/di visions/ officeofechie f!ch icfofpo Iice.asp~.

                                                               2
50   both Noble and the CI throughout the transaction, and the marked money was later found on

51   Noble during the execution of the search and he was arrested. Id.

52          Filed under 42 U.S.C. § 1983, Noble's complaint alleges various violations of the Fourth

53   Amendment, including malicious prosecution [ECF No. 4, at 6, ~24], unreasonable search and

54   seizure [ECF No. 4, at 6, ~25], false arrest [ECF No. 4, at 6, ~26], and false imprisonment [ECF

55   No. 4, at 6, ~27]. Noble also raises a broad-based Fourth Amendment claim, arguing that

56   Defendant Triana violated his rights to be free from an unreasonable search and seizure because

57   the search warrant lacked probable cause. ECF No. 4, at 6,    ~   25. The Complaint further brings

58   claims of excessive bail, in violation of the Eighth Amendment [ECF No. 4, at 7,     ~   28] as well as

59   an allegation of municipal liability based on custom, practice, and deliberate indifference, in

60   addition to liability by operation of a failure to train theory. Noble asks for declaratory,

61   injunctive and monetary relief.

62          Section 1983 of Title 42 of the United States Code creates a private cause of action to

63   redress constitutional wrongs committed by state officials. 42 U.S.C. § 1983. The statute is not

64   a source of substantive rights, but serves as a mechanism for vindicating rights otherwise

65   protected by federal law. Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v.

66   Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996). To establish Section 1983 liability, plaintiffs must

67   prove a deprivation of a "right secured by the Constitution and the laws of the United States ...

68   by a person acting under color of state law." Kneipp, 95 F.3d at 1204 (quoting Mark v. Borough

69   of Hatboro, 51 F.3d 1137, 1141 (3dCir.1995)). TheultimatesuccessofNoble'sclaimsforfalse

70   arrest, false imprisonment, malicious prosecution, and his general Fourth Amendment claim all

71   require that he show that the Defendants lacked probable cause to arrest him. See, e.g., Groman

72   v. Twp. of Manalapan, 47 F.3d 628, 634 (3d Cir. 1995) (requiring § 1983 plaintiff to demonstrate



                                                       3
73   a lack of probable cause to prove false arrest claim); Kassler v. Crisanti, 564 F.3d 181, 186 (3d

74   Cir. 2009) (requiring that§ 1983 plaintiff bringing malicious prosecution claim to show that "the

75   proceeding was initiated without probable cause"). This determination is complicated by the

76   present procedural posture of Noble's criminal prosecution.

77            In that matter, Noble filed a "Motion Challenging the Veracity and Sufficiency of the

78   Search Warrant and Motion to Suppress Evidence." No. 1: 17-cr-005, ECF No. 53. Noble

79   contended that errors and omissions in the affidavit of probable cause rendered his arrest

80   unconstitutional. No. 1:17-cr-005, ECF No. 53, at 3-12. The Government filed a memorandum

81   in opposition. No. 1: 17-cr-005, ECF No. 63. The District Court has not yet ruled on this motion.

82            In some situations, a claim of false arrest, for example, does not necessarily implicate the

83   validityofaconvictionorsentence. See, e.g., Montgomeryv. De Simone, 159F.3d 120, 126(3d

84   Cir. 1998). But, "if a plaintiff files a false arrest claim before he has been convicted ... it is

85   within the power of the district court, and in accord with common practice to stay the civil action

86   until the criminal case ... has ended." Wallace v. Kato, 549 U.S. 384, 393-94 (2007). Given the

87   pivotal importance of the question of probable cause in both Noble's criminal prosecution and

88   civil case, the Court will stay these proceedings. 3 Not doing so would cause the Court to

89   inappropriately "speculate about whether [the] prosecution ... will result in a conviction, and

90   whether the impending civil action will impugn that verdict .... " Id. at 393. See also Linh Thi

91   Minh Tran v. Kuehl, et al., 2018 WL49779 (D. Or. Aug. 13, 2018) (noting Wallace applies solely

92   to stays for pre-conviction parallel civil proceedings).



     3
      Staying this matter is not dispositive of the action because it does not terminate the underlying action. In re Milo's
     Kitchen Dog Treats, 2013 WL 6628636 (W.D. Pa. Dec. 17, 2013) ("It is well-settled that a motion to stay is a non-
     dispositive matter and appropriately ruled on by a federal magistrate judge."). See also In re U.S. Healthcare, 159
     F.3d 142, 145 (3d Cir. 1998) (holding that a dispositive order is one that "terminates the matter in federal court").
     See also 28 U.S.C. § 636(b)(l)(A). Therefore, such an order may be entered by the undersigned, without referral to
     a United States District Judge. Id. See also LCvR 72(C).

                                                                4
 93   IV.      Order
 94            Accordingly, it is hereby ORDERED that the proceedings in this case are STAYED and

 95   this case is ADMINISTRATIVELY CLOSED pending disposition of the criminal proceedings

 96   against Plaintiff, docketed at United States v. Noble, Western District of Pennsylvania Case No.

 97   1: 17-cr-005. This case may be reopened by the Plaintiffs filing of a Motion to Reopen Case

 98   after final disposition of the criminal proceedings, including final disposition of any appellate

 99   proceedings and post-conviction matters.

100            It is further ORDERED that Plaintiff notify the Court in writing concerning the final

101   disposition of the criminal charges pending against him in the above cited criminal action.

102            In accordance with the Federal Magistrate Judges Act, 28 U.S.C. § 636(b)(l), Fed. R.

103   Civ. P. 72(a), and LCvR 72(C)(2), the parties may, within fourteen (14) days from the date of

104   this order, file written objections to this order. Any party opposing the objections shall have

105   fourteen (14) days from the date of service of objections to respond thereto. Failure to file

106   objections will waive the right to appeal. Brightwell v. Lehman, 63 7 F. 3d 187, 193 n. 7 (3d Cir.

107   2011).

108

109

110                                                 The Honorable Richard A. Lanzillo
111                                                 United States Magistrate Judge
112
113            Date: October /~2018

114




                                                       5
